AMENDED AND RESTATED SEVERANCE AGREEMENT


 
This Amended and Restated Severance Agreement ("Agreement") is made and entered
into by and between LANTRONIX, INC., a Delaware corporation ("Company"), and
Reagan Y. Sakai ("Executive"), and is effective as of December 29, 2008.
 
RECITALS
 
WHEREAS, Executive is employed as Senior Vice President, Chief Financial Officer
of the Company;
 
WHEREAS, the Company and the Executive entered into that certain Severance
Agreement effective as of May 15, 2007 (the "Original Agreement") in order to
provide certain benefits to Executive as described therein as an incentive for
Executive to serve the Company; and
 
WHEREAS, the Company and Executive desire to amend, restate and completely
supersede the Original Agreement as set forth herein, effective as of the date
set forth above.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the promises and covenants set forth in this
Agreement and for other valuable consideration, the parties agree to amend,
restate and completely supersede the Original Agreement as of the date set forth
above as follows:
 
1.        Termination Without Cause or Resignation With "Good Reason" During
Specified Pre-Change Period or Specified Post-Change Period.  If a "Change of
Control" (as hereinafter defined) of the Company occurs after the effective date
hereof, and either (i) the Company terminates Executive without "Cause" (as
hereinafter defined) during the Specified Post-Change Period or the Specified
Pre-Change Period (each as defined below), or (ii) Executive resigns with "Good
Reason" (as hereinafter defined) during the Specified Post-Change Period or the
Specified Pre-Change Period, then, subject to the terms of this Agreement, as a
severance benefit and in lieu of all other compensation or damages, the Company
shall:
 
a.         Pay Executive a sum equal to the greater of either (i) twelve (12)
months of his base salary in effect on the date of termination or resignation,
or (ii) twelve (12) months of his base salary in effect as of (A) the Execution
Date (as defined in Paragraph 3(e) below) in the event the Company terminates
Executive without Cause or Executive resigns with Good Reason, during a
Specified Pre-Change Period, or (B) the date of the Change of Control in the
event the Company terminates Executive without Cause or Executive resigns with
Good Reason during a Specified Post-Change Period, payable as follows and less
required tax deductions and withholdings:  (x) one-half of such amount within
thirty (30) days after the later of (1) the date of the consummation of the
Change of Control, or (2) the date of such termination or resignation, and
(y) one-half of such amount following the end of the Executive's taxable year in
which such termination or resignation occurred but on or before the date that is
twelve (12) months following the later of (1) the date of the consummation of
the Change of Control, or (2) the date of such termination or
resignation.  Subject to any delay pursuant to Sections 5 or 8(d) hereof, such
payments shall be made to the Executive during the applicable twelve-month
period set forth in the preceding sentence on the Company's regular payroll
dates (in accordance with the Company's payroll practices in existence on the
later of (i) the date of the consummation of the Change of Control, or (ii) the
date of such termination or resignation);
 
-1-

--------------------------------------------------------------------------------


 
b.         Continue to provide Executive, at the Company's expense, all medical,
dental insurance coverages and executive automobile benefits provided to him
immediately prior to the date of such termination or resignation for a period of
twelve (12) months following the date of such termination or resignation, or, if
any of such benefits cannot be provided to Executive for such twelve (12) month
period under the Company's policies as then in effect or under applicable law
(for example, if Executive must elect COBRA continuation coverage to receive
such benefits), then the Company shall pay Executive an amount equal to the
monthly sums paid on behalf of Executive for such benefits at the time of such
termination or resignation for a period beginning on the date Executive's
participation in such benefits is disallowed and ending on the date that is no
more than twelve (12) months following the date of such termination or
resignation, payable in monthly installments within five business days after the
end of each month.  If the Executive is terminated without Cause or resigns with
Good Reason during a Specified Pre-Change Period, then payments to the Executive
under this Paragraph 1(b) shall not begin until after the consummation of the
Change of Control associated with such Specified Pre-Change Period and the first
payment made to Executive under this Paragraph 1(b) after the consummation of
such Change of Control shall include amounts described in this Paragraph 1(b)
for the period between the date of such termination or resignation and the
consummation of such Change of Control.  Such amounts are subject to withholding
and/or taxation;
 
c.         Subject to the provisions of the Company's stock option plan(s),
accelerate the vesting of 100% of all unvested stock options granted to
Executive under the Company's stock option or other benefit plan. Subject to the
provisions of the Company's stock option plan(s), Executive shall have until the
earlier of the following three dates to exercise each of Executive's vested
options (including options accelerated pursuant to the foregoing provisions of
this paragraph c.):  (i) twenty-four (24) months after the date of Executive's
termination or resignation, (ii) for each option, the latest date on which such
option could have expired by its original terms under any circumstances, or
(iii) for each option, ten (10) years after the original grant date of such
option.  Notwithstanding the foregoing provisions of this paragraph c., if and
to the extent that any stock option held by Executive is intended to be an
"incentive stock option," within the meaning of Section 422 of the Internal
Revenue Code of 1986, as amended (the "Code"), the post-termination exercise
period of such incentive stock option shall not, without the prior written
consent of Executive, be extended beyond three (3) months following the date of
termination or resignation (or twelve (12) months following the date of
termination or resignation if Executive's employment with the Company was
terminated, or Executive resigned, as a result of Executive becoming disabled
(within the meaning of Section 22(e)(3) of the Code)); and
 
-2-

--------------------------------------------------------------------------------


 
d.         The Company shall pay to Executive within 30 days of the later of (1)
the date of the consummation of the Change of Control, or (2) the date of such
termination or resignation, a lump-sum payment, less required tax deductions and
withholdings, equal to the larger of either (i) the highest amount of bonus
incentive cash compensation paid to Executive for services in any past one year
period (if any) or (ii) 100% of the Executive’s Target Bonus (if any) approved
by the Board of Directors.
 
2.        Termination Without Cause Not During Specified Pre-Change Period or
Specified Post-Change Period.  If the Company terminates Executive without
"Cause" other than during a Specified Pre-Change Period or a Specified
Post-Change Period (each as defined below), then, subject to the terms of this
Agreement, as a severance benefit and in lieu of all other compensation or
damages, the Company shall:
 
a.         Continue to pay Executive his current base salary, less required tax
deductions and withholdings, as in effect on the date of such termination
through the end of the week in which the applicable termination occurred and
continuing for a period of nine (9) months.  Subject to any delay pursuant to
Sections 5 or 8(d) hereof, such payments shall be made to the Executive during
such nine-month period on the Company's regular payroll dates (in accordance
with the Company's payroll practices in existence on the effective date of the
Executive's termination);
 
b.         Continue to provide Executive, at the Company's expense, all medical,
dental insurance coverages and executive automobile benefits provided to him
immediately prior to the date of such termination for a period of nine (9)
months following the date of such termination, or, if any of such benefits
cannot be provided to Executive for such nine (9) month period under the
Company's policies as then in effect or under applicable law (for example, if
Executive must elect COBRA continuation coverage to receive such benefits), then
the Company shall pay Executive an amount equal to the monthly sums paid on
behalf of Executive for such benefits at the time of such termination for a
period beginning on the date Executive's participation in such benefits is
disallowed and ending on the date that is nine (9) months following the date of
such termination, payable in monthly installments within five business days
after the end of each month. Such sums are subject to withholding and/or
taxation;
 
c.         Allow Executive to exercise any and all stock options that were
granted to Executive and vested as of the date of termination.  Subject to the
provisions of the Company's stock option plan(s), Executive shall have until the
earlier of the following three dates to exercise each of Executive's vested
options:  (i) eighteen (18) months after the date of Executive's termination,
(ii) for each option, the latest date on which such option could have expired by
its original terms under any circumstances, or (iii) for each option, ten (10)
years after the original grant date of such option.  Notwithstanding the
foregoing provisions of this paragraph c., if and to the extent that any stock
option held by Executive is intended to be an "incentive stock option," within
the meaning of Section 422 of the Code, the post-termination exercise period of
such incentive stock option shall not, without Executive's prior written
consent, be extended beyond three (3) months following the date of termination
(or twelve (12) months following the date of termination if Executive's
employment with the Company was terminated as a result of Executive becoming
disabled (within the meaning of Section 22(e)(3) of the Code)); and
 
-3-

--------------------------------------------------------------------------------


 
d.         Pay to Executive a prorated bonus, less applicable tax withholdings
and deductions, based on the percentage of the current bonus period during which
Executive was included in the bonus plan and the actual bonus pool amount for
the position granted by the Company’s Board of Directors for the current bonus
period, payable within five business days such bonuses are calculated and paid
generally.
 
3.         Definitions.
 
a.         Change of Control.  For purposes of this Agreement, the term "Change
of Control" means the occurrence of any of the following events, but only if
such event also constitutes a "change in control event" as defined in Treasury
Regulation Section 1.409A-3(i)(5)(i):
 
(i)           Any "person" (as such term is used in Sections 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the "Exchange Act")) becomes
the "beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange
Act), directly or indirectly, of securities of the Company representing more
than fifty percent (50%) of the total voting power represented by the Company's
then outstanding voting securities; or
 
(ii)          The consummation of the sale or disposition by the Company of all
or substantially all of the Company's assets; or
 
(iii)         The consummation of a merger or consolidation of the Company with
any other corporation, other than a merger or consolidation which would result
in the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least seventy
percent (70%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.
 
-4-

--------------------------------------------------------------------------------


 
b.         Termination without Cause.  The Company in its sole discretion may
terminate Executive's employment at will at any time with or without Cause or
notice, and this Agreement does not obligate the Company to continue Executive's
employment for any specified term, or at all.  For purposes of this Agreement,
the Company shall be deemed to have terminated Executive's employment without
"Cause" if Executive's employment is terminated at will, or for any reason other
than the following: (i) Executive's commission of a felony or misdemeanor or his
possession, use or sale of a controlled substance (other than the use or
possession of legally prescribed medication used for their prescribed purpose);
(ii) Executive's significant neglect, or materially inadequate performance of,
his duties as an employee of the Company; (iii) Executive's breach of a
fiduciary duty to the Company or its shareholders; (iv) Executive's willful
breach of duty in the course of his employment; (v) Executive's material
violation of the Company's personnel or business policies; (vi) Executive's
willful misconduct; (vii) Executive's death; or (viii) Executive's
disability.  For purposes of this Agreement, Executive shall be considered
disabled if Executive has been physically or mentally unable to perform his
essential job duties hereunder for (x) a continuous period of at least one
hundred twenty (120) days or (y) a total of one hundred fifty (150) days during
any one hundred and eighty (180) day period, and Executive has not recovered and
returned to the full time performance of his duties within thirty (30) days
after written notice is given to Executive by the Company following such 120 day
period or 180 day period, as the case may be.
 
c.         Resignation with Good Reason.  Executive may resign at any time with
or without Good Reason. For purposes of this Agreement, Executive shall be
deemed to have resigned with "Good Reason" only if he resigns during a Specified
Pre-Change Period or a Specified Post-Change Period and such resignation occurs
within one hundred eighty (180) days (but no later than the end of the Specified
Pre-Change Period if Executive resigns with Good Reason during a Specified
Pre-Change Period) after the Company has taken any of the following actions
without Executive's express written consent (the "Good Reason Resignation
Period"): (i) the Company "Substantially Lessens Executive's Title" (as defined
on Exhibit "A" attached hereto); (ii) the Company Substantially Reduces
Executive's Senior Authority (as defined on Exhibit "A" attached hereto); (iii)
the Company assigns material duties to Executive which are materially
inconsistent with Executive's then-current status; (iv) the Company reduces
Executive's base salary or benefits from that in effect at (A) the Execution
Date (as defined Paragraph 3(e) below) if the Executive resigns with Good Reason
during a Specified Pre-Change Period, or (B) the time of the consummation of the
Change of Control if the Executive resigns during the Specified Post-Change
Period, (unless, in either case, such reduction is in connection with a salary
or benefit reduction program of general application at Executive's level) (v)
the Company requires Executive to be based more than fifty (50) miles from his
present office location, except for required travel consistent with Executive's
business travel obligations; or (vi) the Company fails to obtain the assumption
of this Agreement by any successor or assign of the Company.  Notwithstanding
the foregoing provisions of this subparagraph (c), Good Reason shall not exist
unless Executive provides the Company written notice of the existence of one or
more of the actions, conditions or events set forth above in this definition of
Good Reason within ninety (90) days after the initial existence or occurrence of
such action, condition or event, and if such action, event or condition is
curable, the Company fails to cure such action, event or condition within thirty
(30) days after its receipt of such notice.
 

-5-

--------------------------------------------------------------------------------


 
The parties acknowledge that, in the event of a Change of Control, it may be
mutually advantageous for Executive and the Company to discuss and implement
changes in Executive’s employment on a trial basis even though such employment
changes may constitute "Good Reason" under the terms of this
Agreement.  Accordingly, the parties may agree in writing to extend the Good
Reason Resignation Period referred to above in this subparagraph (c), but in no
event may the Good Reason Resignation Period be extended to a date that is later
than one (1) year after the Company has taken any of the foregoing actions
described in clauses (i) through (vi) of this subparagraph (c).
 
d.         The executive’s Target Bonus for Fiscal Year 2008 is equal to 60% of
Executive’s base salary and any payout thereof shall be made no later than March
15, 2009.
 
e.         Specified Pre-Change Period and Specified Post-Change Period.  For
purposes of this Agreement, the term "Specified Pre-Change Period" means the
period beginning on the date a definitive agreement is executed by all parties
thereto (the "Execution Date") for a transaction that will constitute a Change
of Control of the Company when consummated, and ending on the date the Change of
Control governed by such definitive agreement is consummated; provided, however,
that if the Change of Control governed by such definitive agreement is not
consummated within sixty (60) days after the Execution Date or if such
definitive agreement is terminated before the Change of Control governed by such
definitive agreement is consummated, there shall be no Specified Pre-Change
Period with respect to such definitive agreement or the Change of Control
governed by such definitive agreement.  For the avoidance of doubt, the parties
agree that the determination of whether a Specified Pre-Change Period exists
cannot be made until it has been determined whether a Change of Control has been
consummated pursuant to the applicable definitive agreement within 60 days after
the Execution Date of such definitive agreement.  For purposes of this
Agreement, the term "Specified Post-Change Period" means the period beginning on
the date of the consummation of a Change of Control of the Company, and ending
on the two-year anniversary date of the consummation of such Change of Control.
 
4.         Confidential Information; Non-Solicitation of Employees.
 
a.         As a material inducement and condition to the payment of the
above-referenced severance monies, Executive acknowledges and agrees that he
shall continue to be bound by and comply with each and every term and condition
of the Company's Employment, Confidential Information and Invention Assignment
Agreement and any other proprietary or confidentiality agreement(s) between
Executive and the Company.
 
b.       As a further material inducement and condition to the payment of the
above-referenced severance monies, Executive agrees that for a period of one (1)
year following Executive's date of termination or resignation, he will not,
either directly or indirectly, or either on his own behalf or on behalf of any
other person, recruit or solicit for hire any individual who is then employed by
the Company.
 
-6-

--------------------------------------------------------------------------------


 
c.         Executive acknowledges and agrees that the restrictions contained in
this Paragraph 4 are reasonable and appropriate. Executive further acknowledges
and agrees that the restrictions contained in this Paragraph 4 will not preclude
him from engaging in any trade, business or profession that he is qualified to
engage in.
 
5.        General Release of Claims.  As a condition of receiving the
above-referenced severance monies, Executive shall be required to execute a
general release of all known and unknown claims in a form reasonably acceptable
to the Company at the time of his termination or resignation. In order to
receive any severance payments or benefits set forth in this Agreement, the
general release of claims set forth above (the “Release”) must become effective
within fifty-two (52) days following Executive’s employment termination date or
such earlier date as required by the Release (such deadline, the “Release
Deadline”).  No severance payments or benefits pursuant to this Agreement will
be paid or provided until the Release becomes effective.  Any severance payments
or benefits to which Executive is entitled during such fifty-two (52) day period
shall be paid by the Company to Executive in cash and in full arrears on the
fifty-third (53rd) day following Executive’s employment termination date or such
later date as is required to avoid the imposition of additional taxes under
Internal Revenue Code Section 409A. The Release shall not release Lantronix from
any obligations it may have under its Articles of Incorporation, Bylaws, or
applicable law, to indemnify Executive for his actions as an employee of
Lantronix.
 
6.        The Company's Obligations Under This Agreement.  Executive shall not
be entitled to any of the benefits of Paragraphs 1 and 2 if the Company
terminates Executive's employment, or if Executive resigns, under circumstances
other than as specifically set forth in Paragraphs 1 and 2.  The benefits set
forth in Paragraphs 1 and 2 constitute the sole obligations of the Company to
Executive upon any termination or resignation and are in lieu of any damages or
other compensation that Executive may claim under other Company policies or
otherwise, except for Executive's base salary which has been earned up to the
date of termination or resignation, compensation for any accrued and unused
vacation up to the date of termination or resignation, reimbursement for
business expenses incurred up to the date of termination or resignation (in
accordance with the customary policies of the Company), and any benefits that
the Company is required to provide to Executive after the date of termination or
resignation under COBRA or pursuant to any ERISA plan(s) of the Company.  The
benefits on termination or resignation provided in this Agreement are in
substitution for any severance or termination benefits otherwise available under
Company policies of general application.  The benefits on termination or
resignation provided in this Agreement shall not be reduced by any compensation
or benefits received by Executive from any subsequent employer or any other
third party.
 
7.         Withholding of Taxes; Tax Reporting.  The Company may withhold from
any amounts payable under this Agreement all such federal, state, city and other
taxes, and may file with appropriate governmental authorities all such
information, returns or other reports with respect to the tax consequences of
any amounts payable under this Agreement, as may, in its judgment, be required
by law.
 
-7-

--------------------------------------------------------------------------------


 
8.        Sections 280G, 162(m) and Compliance with Section 409A.
 
a.              Notwithstanding anything contained in this Agreement to the
contrary, any payments to be made to or for the benefit of Executive, or any
vesting of stock options or other benefits for the benefit of Executive, which
are deemed to be "parachute payments" as that term is defined in Section 280G of
the Code, may be modified or reduced to the extent deemed to be necessary by the
Board of Directors of the Company to avoid the imposition of excise taxes on
Executive under Section 4999 of the Code or the disallowance of a deduction to
the Company under Section 280G(a) of the Code.
 
b.              Notwithstanding anything in this Agreement to the contrary, if
the Board of Directors of the Company determines that any acceleration,
extension or other modification of Executive's stock options pursuant to this
Agreement could reasonably be expected to cause such options to lose their
status as "qualified performance-based compensation" under Code Section 162(m)
and Treasury Regulation Section 1.162-27(e), such accelerations, extensions or
other modifications may be modified or reduced to the extent deemed necessary by
the Company's Board of Directors to prevent such options from losing their
status as qualified performance-based compensation.
 
c.              In the event cash payments or vesting, extension or other
modifications of stock options are reduced pursuant to this Paragraph 8, such
reduction shall, to the extent legally permissible, be made to stock options
first and cash payments last.
 
d.              Notwithstanding anything to the contrary in this Agreement, no
severance payments or benefits payable to Executive, if any, pursuant to this
Agreement that, when considered together with any other severance payments or
separation benefits, is considered deferred compensation under Section 409A
(together, the “Deferred Payments”) will be payable until Executive has a
“separation from service” within the meaning of Section 409A.  Similarly, no
severance payable to Executive, if any, pursuant to this Agreement that
otherwise would be exempt from Section 409A pursuant to Treasury Regulation
Section 1.409A-1(b)(9) will be payable until Executive has a “separation from
service” within the meaning of Section 409A.


           Further, if Executive is a “specified employee” within the meaning of
Section 409A at the time of separation from service (other than due to death),
any Deferred Payments that otherwise are payable within the first six (6) months
following Executive’s separation from service will become payable on the first
payroll date that occurs on or after the date six (6) months and one (1) day
following the date of Executive’s separation from service.  All subsequent
Deferred Payments, if any, will be payable in accordance with the payment
schedule applicable to each payment or benefit.  Notwithstanding anything herein
to the contrary, in the event of Executive’s death following Executive’s
separation from service but prior to the six (6) month anniversary of
Executive’s separation from service (or any later delay date), then any payments
delayed in accordance with this paragraph will be payable in a lump sum as soon
as administratively practicable after the date of Executive’s death and all
other Deferred Payments will be payable in accordance with the payment schedule
applicable to each payment or benefit.  Each payment and benefit payable under
the Agreement is intended to constitute a separate payment for purposes of
Section 1.409A-2(b)(2) of the Treasury Regulations.


-8-

--------------------------------------------------------------------------------


 
           Any severance payment that satisfies the requirements of the
“short-term deferral” rule set forth in Section 1.409A-1(b)(4) of the Treasury
Regulations will not constitute Deferred Payments for purposes of the
Agreement.  Any severance payment that qualifies as a payment made as a result
of an involuntary separation from service pursuant to Section
1.409A-1(b)(9)(iii) of the Treasury Regulations that does not exceed the Section
409A Limit will not constitute Deferred Payments for purposes of the
Agreement.  For purposes of this paragraph, “Section 409A Limit” will mean the
lesser of two (2) times: (i) Executive’s annualized compensation based upon the
annual rate of pay paid to Executive during the Company’s taxable year preceding
the Company’s taxable year of Executive’s separation from service as determined
under Treasury Regulation Section 1.409A-1(b)(9)(iii)(A)(1) and any Internal
Revenue Service guidance issued with respect thereto; or (ii) the maximum amount
that may be taken into account under a qualified plan pursuant to Section
401(a)(17) of the Code for the year in which Executive’s employment terminates.
 
The foregoing provisions are intended to comply with the requirements of
Section 409A so that none of the severance payments and benefits to be provided
under the Agreement will be subject to the additional tax imposed under
Section 409A, and any ambiguities herein will be interpreted to so comply.  You
and the Company agree to work together in good faith to consider amendments to
the Agreement and to take such reasonable actions which are necessary,
appropriate or desirable to avoid imposition of any additional tax or income
recognition prior to actual payment to you under Section 409A
 
e.              The costs of all legal and accounting fees required to make the
Company's determinations and estimates for purposes of this Paragraph 8 will be
paid for by the Company.
 
9.        Assignment.  Executive may not assign this Agreement. The Company
shall be entitled to assign this Agreement to any successor in interest to its
business.  The Company will obtain an assumption of this Agreement by any
successor or assign to all or substantially all of the business and/or assets of
the Company (whether direct or indirect, by acquisition, merger, consolidation
or otherwise), but the failure to obtain such assumption shall not prevent or
delay such acquisition, merger, consolidation or other transaction or relieve
the Company of its obligations under the Agreement.  This Agreement shall bind
and inure to the benefit of the Company's successors and assigns, as well as
Executive's heirs, executors, administrators, and legal representatives.
 
-9-

--------------------------------------------------------------------------------


 
10.           Notices.  Any notice, request, demand or other communication
required or permitted hereunder shall be deemed to be properly given when
personally served or three (3) days after deposit in the United States mail,
registered or certified, postage prepaid, return receipt requested, addressed to
the Company at its principal office or to Executive at Executive's last known
address.
 
11.          Entire Agreement. This Agreement, together with the documents
referenced herein, contains the entire integrated agreement of the parties
hereto with respect to the subject matter hereof and it supersedes any and all
other agreements, either oral or in writing, between the parties hereto with
respect to the subject matter hereof.  Each party to this Agreement acknowledges
that no representations, inducements, promises or agreements, written, oral or
otherwise, have been made by any party, or anyone acting on behalf of any party,
which are not embodied herein, and that no other agreement, statement or promise
not contained in this Agreement shall be valid or binding. This Agreement may
not be modified or amended by oral agreement, but only by an agreement in
writing signed by the Chairman of the Board of the Company and Executive.
 
12.           Mutual Arbitration Agreement.  To the fullest extent allowed by
law, any controversy, claim or dispute between Executive and the Company (and/or
any of its affiliated, subsidiary, or related entities, owners, directors,
officers, employees, volunteers or agents) relating to or arising out of this
Agreement or Executive's employment (or the cessation thereof), will be
submitted to final and binding arbitration in Orange County, California, for
determination in accordance with the American Arbitration Association's ("AAA")
Employment Arbitration Rules as the exclusive remedy for such controversy, claim
or dispute.  In any such arbitration, the parties may conduct discovery to the
same extent as would be permitted in a court of law.  The arbitrator shall issue
a reasoned, written decision, and shall have full authority to award all
remedies which would be available in court.  The Company shall pay the
arbitrator's fees and any AAA administrative expenses.  Any judgment upon the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.  Possible disputes covered by the above include (but are not limited
to) unpaid wages, breach of contract (including this Agreement), torts,
violation of public policy, discrimination, harassment, or any other
employment-related claims under laws including, but not limited to, Title VII of
the Civil Rights Act of 1964, the Americans With Disabilities Act, the
California Labor Code, the California Fair Employment and Housing Act, the Age
Discrimination in Employment Act, the Americans with Disabilities Act, and any
other statutes or laws relating to Executive’s relationship with the Company
regardless of whether such dispute is initiated by Executive or the
Company.  Thus, this bilateral arbitration agreement fully applies to any and
all claims that the Company may have against Executive, including but not
limited to claims for misappropriation of Company property, disclosure of
proprietary information or trade secrets, interference with contracts, trade
libel, gross negligence, or any other claim for alleged wrongful conduct or
breach of the duty of loyalty.  However, claims for workers’ compensation
benefits, unemployment insurance and those arising under the National Labor
Relations Act (or any other claims where mandatory arbitration is prohibited by
law) are not covered by this arbitration agreement, and such claims may be
presented to the appropriate court or government agency.  BY AGREEING TO THIS
BINDING ARBITRATION PROVISION, BOTH EXECUTIVE AND THE COMPANY GIVE UP ALL RIGHTS
TO TRIAL BY JURY.  This arbitration agreement is to be construed as broadly as
is permissible under applicable law.
 
-10-

--------------------------------------------------------------------------------


 
13.           Attorneys' Fees.  In the event of any arbitration arising out of
this Agreement, the prevailing party shall be entitled to recover from the
non-prevailing party its costs and expenses (including reasonable attorneys'
fees) incurred in such arbitration.
 
14.           No Tax Advice.  The Company has provided no tax or legal advice to
Executive with respect to this Agreement or any payments or benefits to be
provided to Executive hereunder.  Executive is solely responsible for all taxes
(and any related penalties and/or interest) imposed on Executive as a result of
any payments or benefits provided to Executive hereunder, including, without
limitation, under Section 409A of the Internal Revenue Code.
 
-11-

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the dates set
forth below.
 




 
EXECUTIVE:
 
 
 
    /s/ Reagan Y. Sakai    12/29/08       Date
 
COMPANY:

LANTRONIX, INC.
A Delaware Corporation
 
 
    By: /s/ Allison K. Garcia    12/29/08 Name: Allison K. Garcia    Date  Its:
VP of Human Resources     

 
 
-12-

--------------------------------------------------------------------------------




EXHIBIT A
 
"Substantially Lessens Executive's Title" shall mean that the Executive does not
have the title of Chief Financial Officer, which results in a material
diminution of the Executive's authority, duties or responsibilities.
 
"Substantially Reduces Executive's Senior Authority" shall mean that the
Executive no longer has substantially similar authority, scope of
responsibility, functions or duties as Chief Financial Officer, which results in
a material diminution of the Executive's authority, duties or responsibilities.
 
 
-13- 

--------------------------------------------------------------------------------